Holmes, J.,
concurring. Although I reach the same conclusion as does the majority herein, I do so by following a different route. The majority holds that the provisions of the Ohio Marketable Title Act are not applicable to the facts of this case, and that the common-law principles of notice under Ohio’s recording statutes are all that need be considered. I believe this position to be misleading in that I feel it is necessary at the outset to refer to certain provisions of the Ohio Marketable Title Act.
R.C. 5301.48 states in pertinent part:
“Any person having the legal capacity to own land in this state, who has an unbroken chain of title of record to any interest in land for forty years or more, has a marketable record title to such interest as defined in section 5301.47 of the Revised Code, subject to the matters stated in section 5301.49 of the Revised Code.”
In recognizing interests which could encumber the land owned by one who has a marketable title, R.C. 5301.49 states in part:
*338“Such record marketable title shall be subject to:
a * * *
“(D) Any interest arising out of a title transaction which has been recorded subsequent to the effective date of the root of title from which the unbroken chain of title or [sic] record is started * * (Emphasis added.)
While R.C. 5301.49(D) states “any interest,” I believe the legislative intent behind the marketable title proviso is to protect a valid and enforceable interest recorded subsequent to the effective date of the root of title. The purpose of the act is to facilitate real estate transactions and improve the marketability of land titles. This interpretation furthers the purpose by protecting the bona fide landowner from unenforceable or fraudulent claims brought against his property.
The court of appeals based much of its ruling on Heifner v. Bradford (1983), 4 Ohio St. 3d 49, in which this court interpreted certain provisions of the Marketable Title Act and held that a marketable title was subject to an interest arising out of an independent chain of title. However, we are presented with a different situation in the case sub judice.
In Heifner, this court was confronted with independent claims of ownership to the oil and gas rights in one particular tract of land. The independent chains of title stemmed from, and only concerned, the parcel at issue. Here, there are two parcels of real estate involved with only a common grantor. The burden placed on title examiners by Heifner is not as great as tracking many parcels that have a common grantor which would be required if the literal ruling of Heifner is extended to control the present situation. I am unwilling to create such a burden by ruling that a particular parcel of real estate is subject to an interest arising out of an independent chain of title from any other tract of land.
While finding Heifner not applicable, I also recognize that the Marketable Title Act does not, in and of itself, address the wide range of issues concerning enforceable real property interests. Thus, marketable title acts are intended to operate in conjunction with, rather than as a substitute for, the recording statutes. See Barnett, Marketable Title Acts — Panacea or Pandemonium? (1967), 53 Cornell L. Rev. 45, 52. Therefore, in order to determine whether appellee possesses an enforceable easement against appellant’s property, we must, as did the majority here, turn to this state’s recording statute and cases decided thereunder.
Applying the appropriate recording statutes and the case law thereunder, it may be reasonably concluded that in order for a purchaser of real property to be charged with constructive notice of an encumbrance contained in a prior recorded instrument, the prior instrument must be recorded in the purchaser’s chain of title. In the case at bar there is no recorded instrument evidencing appellee’s easement in appellant’s chain of title. Therefore, the trial court correctly ruled that the appellant did not have constructive notice of the easement and properly quieted title in favor of the appellant.
Accordingly, I concur.